Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.         Applicant’s election without traverse of invention I (claims 1-17), Subgroup Ic (7-8), Species II (Fig. 1C) and Species Ib (Fig, 5) in the reply filed on 09/12/2022 is acknowledged.

2.         Claims 2-6, 10, 12-13, and 15-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/12/2022.

Claim Rejections - 35 USC § 112
3             The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          
4.         Claims 1, 7-9, 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
           Regarding claim 11, “a support surface for receiving a workpiece support surface” is confusing as it is not clear how a support surface receives “a workpiece support surface.” It appears that the should recite –a support surface for receiving a   workpiece--.

Claim Rejections - 35 USC § 102
5.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.          Claim 1, 9, 11 and 14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by DeBiagio (5,161,589), provided with the IDS submitted on 05/19/2021.  Regarding claim 1, as best understood, DeBiagio teaches a coping cut machine 20, comprising: a workpiece platform 21 comprising a support surface for receiving a workpiece support surface; a rotary cutting device 24 supporting at least one knife 36 (Fig. 45); and at least one workpiece alignment member 29 (Fig. 3) supported by the workpiece platform 21 for aligning a workpiece 31 supported by the workpiece platform 21 relative to the rotary cutting device 24, wherein in response to sliding the workpiece 31 along the at least one workpiece alignment member 29 and during rotation of the rotary cutting device, the at least one knife 36 operates to perform a coping cut on an end of the workpiece 31. See Figs. 1-11 in DeBiagio.
           Regarding claim 9, DeBiagio teaches everything noted above including  
a workpiece interface surface (defined by an inner surface of the alignment 29 that contacts the workpiece 31l Fig. 3) of the at least one workpiece alignment member 29 configured to interface with a side edge of the workpiece to position the workpiece relative to the rotary cutting device 24.
             Regarding claim 11, DeBiagio teaches everything noted above including that the workpiece platform 21 comprises support surface (defined by the top surface of 21 that contacts 31, Fig 31) that is defined by a right side surface (defined by the right side of surface towards 29', Fig 3) and a left side surface
(defined by the left side of surface towards 29, Fig 3), wherein the right side surface is (capable or) operable to support a first workpiece for a coping cut on a right end of the first workpiece, and wherein the left side surface is (capable or) operable to support a second workpiece for a coping cut on a left end of the second workpiece. 
           Regarding claim 14, DeBiagio teaches everything noted above including  
that the rotary cutting device 24 is operable about an axis of rotation generally orthogonal relative a horizontal plane (a plane of the workpiece platform that runs perpendicular to the axis of the rotary cutting device 24; Fig. 3) defined by the workpiece platform.

Claim Rejections - 35 USC § 103
     7.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
      obviousness rejections set forth in this Office action:
          A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.       Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over DeBiagio in view of Chen (2011/0277612 A1), provided with the IDS submitted on 05/19/20211. Regarding claim 7, DeBiagio teaches everything noted above including a motor 26 (Fig. 3) operable to rotate the rotary cutting device 24 such that rotary cutting device is operable to perform a coping cut on either end of a workpiece.  DeBiagio does not teach wherein the motor is operable to rotate the rotary cutting device bi-directionally. Chen teaches a rotary cutting device (device of Fig 2) with double edged knives to be operated bi-directionally (knives comprising edges 12-13, Fig 2, abstract: “A bi-directional cutting saw blade, capable of produce a cutting effect in both directions of forward and reverse; rotation as it has cutting edges disposed on leading and trailing rims of each saw tooth”). Chen also teaches using a bi-directional motor with the blades (Para [0031]: “The saw blades 10 and 20 shown in FIG. 5 are assembled on a cutting device having a forward and reverse rotating motor”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide DeBiagio’s apparatus with the motor that rotates the cutting device bi-directionally, as taught by Chen, in order to provide a cutting device with two wear surfaces for added durability.
              Regarding claim 8, DeBiagio, as modified by Chen, teaches everything noted above including that the at least one knife comprises a double sided blade edge (knife 11, Fig 2; knife has edges 13 and 12 in Chen) to cut either end of a workpiece (blade can cut either end of a workpiece) depending on the rotational drive direction of rotary cutting device as driven by the motor. Chen teaches using a bi-directional motor top drive the double sided blade in either direction to cut a workpiece. “The saw blades 10 and 20 shown in FIG. 5 are assembled on a cutting device having a forward and reverse rotating motor”. See paragraph 0031 in Chen.             

	Conclusion	
9.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 

Chiang (6,644,369 B1), Liu (2008/0308185), De Abreu (4,842,029) and Hu (2009/0223598 A1) teach a coping cut apparatus.
Scharpnberg (1,994,051) teach a double-edged blade. 

10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30 am-5:00 pm EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

September 23, 2022